Citation Nr: 1420672	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for trigeminal neuralgia on the left side of the face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1982 to March 1985, January 1991 to June 1991, and in May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs Regional Office (RO) in Oakland, California, which denied service connection for trigeminal neuralgia on the left side of the face.

The Veteran testified at a videoconference hearing in June 2010 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record.

By decision dated in November 2010, the Board denied service connection for trigeminal neuralgia on the left side of the face, concluding that the claimed disability was not manifested during service and not otherwise related to service.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's November 2010 decision was vacated pursuant to a Joint Motion for Remand.  The parties requested that the Court vacate and remand the November 2010 Board decision because VA had failed to ensure that all the relevant treatment records were obtained.  The Joint Motion for Remand stated that, in response to a December 2006 request for VA outpatient treatment records dated 1992 to 1995, the earliest dated VA treatment record was May 1995.  The VA treatment facility did not indicate that there were no further records and review of claims file revealed that no additional efforts were made to obtain the records.  As VA did not advise the Veteran that the additional records were unavailable, VA and the Veteran jointly requested vacatur and remand of the November 2010 Board decision.  

In December 2011, the Board remanded this matter to the RO via the Appeals Management Center, in Washington, DC, to make an additional request for complete copies of any outstanding VA treatment records from January 1, 1992 to May 11, 1995.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the RO's compliance with the December 2011 Board Remand is included in the "Duties to Notify and Assist" section below.


FINDING OF FACT

Trigeminal neuralgia on the left side of the face was not manifested during service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for trigeminal neuralgia have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012);
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

The timely September 2006 notice letter sent prior to the initial denial of service connection for numbness of the upper left side of the face fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  Pursuant to the December 2011 Board Remand, and in response to the RO's June 2013 request for medical records from January 1, 1992 to May 11, 1995, the Martinez VA Outpatient Clinic submitted medical records dated no earlier than May 11, 1995 and stated that there were no earlier records available.  In a January 2014 letter, VA notified the Veteran of its inability to obtain the requested records; the Veteran submitted no response.  The claim was readjudicated in a February 2014 supplemental statement of the case.  Hence, the claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing the service connection claim for trigeminal neuralgia; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, the weight of the evidence demonstrates no in-service injury, disease, or event, or symptoms of trigeminal neuralgia during service to which a current disorder of trigeminal neuralgia could be related.  The Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for trigeminal neuralgia of the face.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  There is otherwise sufficient competent evidence to decide the claim. 

During the June 2010 Board videoconference hearing, to assist the Veteran, the VLJ conducting the hearing discussed the existing evidence and the evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to (1) fully explain the issues on appeal and (2) suggest the submission of evidence that may have been overlooked).  Specifically, the VLJ clarified for the record the issues on appeal and informed the Veteran to provide evidence of any in-service event or injury related to the trigeminal neuralgia and the need for a nexus medical opinion to support his claim.  The Veteran's representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to the in-service incident.  No pertinent evidence that might have been overlooked or that might substantiate the claim was identified by the Veteran or the representative.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for service connection.  The Veteran's representative and the VLJ asked questions to elicit the Veteran's contentions and testimony regarding any in-service event or injury and any relationship between the current disability and any such event.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.



Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection for Trigeminal Neuralgia

The Veteran contends that service connection is warranted for trigeminal neuralgia.  He specifically alleges that he sustained an in-service facial injury in 1991 during the Gulf War. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not suffer an in-service injury or disease of trigeminal neuralgia, did not experience chronic symptoms of facial numbness in service, and did not experience continuity of symptomatology of facial numbness since separation from service.  As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his facial numbness has been continuous since service in the Gulf in 1991.  He asserts that he continued to experience symptoms of trigeminal neuralgia after he was discharged from the service.  

The Board concludes that the Veteran's assertion regarding the nature of injury and onset of his symptoms, while competent, is not credible.  The Board finds that the Veteran's more recently-reported history of continued symptoms of trigeminal neuralgia since active service is inconsistent with and outweighed by the other lay and medical evidence of record.  During the June 2010 Board hearing, the Veteran contended that his facial numbness was a result of an injury incurred in 1991 when he was assigned to watch Iraqi prisoners in a hospital.  He stated that a physician asked him to hold down one of the prisoners while the doctor sawed off the bone on the upper thigh after a botched field amputation.  The prisoner supposedly pulled the Veteran down and tried to grab his gun.  The Veteran contends that, as he pulled away from the table, the prisoner fell on top of him.  The Veteran contends that this altercation resulted in the swelling of his face.  

Indeed, while the Veteran now asserts that his disorder began in 1991 during his active service in the Gulf (January 1991 to June 1991), he did not seek treatment for this disability until March 2004, nearly thirteen years after separation from service in the Gulf.  VA treatment records specifically note cranial nerves II through XII as intact in both June 2001 and August 2002, which is strong evidence of no trigeminal neuralgia since service or at that time.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  But see Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence may not be rejected solely due to the absence of contemporaneous medical evidence, although this may be considered along with the other evidence).

Significantly, the post-service March 2004 and subsequent post-service treatment records convey that the Veteran reported the onset of left facial numbness in 1992, when he all of a sudden had swelling all over his body, including his face.  The Veteran reported that he went to the emergency room and received an injection, and that the swelling resolved over the next few hours, but he was left with an area of numbness next to his nose and on his upper cheek.  A September 2004 VA neurology note also conveys that the Veteran reported facial numbness beginning in 1992.  A May 2006 VA neurology note states that this initial post-service episode of swelling could have caused some trigeminal nerve compression leading to the residual symptoms.  These histories reported by the Veteran for treatment purposes of post-service onset of facial numbness and other symptoms are inconsistent with, and outweigh, the subsequent histories he provided for compensation purposes of having sustained a facial injury during service in 1991.  Such lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.

Additionally, the Board notes that, contemporaneous to service, the Veteran marked "no" regarding any history or complaints of head injury on an April 1991 report of medical history.  In the April 1991 report of medical examination, the examiner found the Veteran's head and face to be clinically normal.  In a May 1992 service treatment record, the Veteran attested that he had "suffered no injury or illness during this federalization."  The remainder of the Veteran's service treatment records are silent regarding any injury to the head.  Such evidence tends to show not only that the later asserted in-service injury did not occur, but refines the time frame for the credibly reported 1992 onset of symptoms to after service.  The Board finds that the Veteran's own in-service history of symptoms at the time of service separation, coupled with the examiner's specific negative history and findings, are more contemporaneous to service, so are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 
6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

In March 1995, a few years after service separation, the Veteran filed a VA disability compensation claim for service connection for a right knee disability, a cervical disability, persistent itching, aches and pain of the joints, low back pain, headaches and dizziness, posttraumatic stress disorder, and scarring of the right knee, but did not claim service connection for trigeminal neuralgia or make any mention of any symptoms of facial numbness.  The Board notes that, given the extent of disabilities claimed by the Veteran in March 1995, a reasonable person would conclude that the Veteran submitted a claim for all current disabilities he believed to be related to service at that time.  The absence of any mention of symptoms of trigeminal neuralgia in the context of specific VA disability compensation claims constitutes evidence that the Veteran was not in fact experiencing symptoms of trigeminal neuralgia continuously after service.

Subsequently in June 1995, the Veteran reported his illnesses during service and within two years since return of service.  The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service.  He made an extensive list of disabilities that began during his service, including rashes, right knee weakness, headaches, dizziness, nightmares, restlessness, insomnia, muscle spasms, left hip pain, and others, but did not include any symptoms of trigeminal neuralgia.  Significantly, during post-service treatment for these multiple afflictions, he never reported complaints related to trigeminal neuralgia or a history of facial numbness beginning during active service.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  The Board finds that if the Veteran had, in fact, been suffering from symptoms related to trigeminal neuralgia, it is highly likely he would have mentioned it at some time during post-service VA treatment when he reported all the other in-service illnesses.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

The Veteran did not claim that symptoms of his trigeminal neuralgia disorder began during service until he filed his current VA disability compensation claim.  Prior to this service connection claim, the Veteran consistently informed examiners that his numbness began in 1992 subsequent to a post-service bout of all-over swelling.  After filing this service connection claim, the Veteran first alleged the in-service injury-that his facial numbness was due to an injury inflicted by an Iraqi prisoner in a hospital.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous, more contemporaneous, statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).   

In the same manner, the September 2006, March 2007, April 2007, May 2010, and November 2011 statements by the Veteran's family members and fellow service members are not as probative as the Veteran's previous statements made more contemporaneously during service and later for treatment purposes.  The lay statements were provided to the Veteran for the purpose of obtaining service connection compensation; therefore, the Veteran's other history reported in service and during post-service treatment, the Veteran's own inconsistencies in reporting of histories of onset of symptoms or location of alleged injury, for reasons stated above, also outweighs these lay statements.  

Finally, during the June 2010 Board hearing, the Veteran could not remember the name of the hospital, the date, or the location of the in-service incident.  He narrowed it down to Al Batin or Bahrain, between Kuwait and Iraq.  The VLJ noted the inconsistency that the lay statement provided by the fellow service member, who noted instead with the hospital was based at King Khalid military city, which is in Saudi Arabia.  The Veteran again stated that the incident occurred when he served in Iraq and was questioned as to whether he meant Iraq or Saudi Arabia.  The Veteran purported to correct himself again, stating it occurred in Saudi Arabia.  The Veteran was willing to change his testimony while under oath when the prior reports or assertions of location were indicated to him to be inconsistent with the geographical facts.  

Even prior to the change of testimony, the Veteran's testimony, even under oath, had already changed from an assertion of inability to remember to one that he purported to remember, although the geographic possibilities encompass three possible countries, leaving even the guess to be without any specificity upon which probative value could be assigned.  These inconsistencies in the record weigh against the Veteran's credibility as to the asserted onset of symptomatology during service and continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to onset and continuity of symptomatology and finds his more recent purported recollections as well as the additional lay statements made by his fellow service members in connection with a claim for VA compensation benefits to be of lesser probative value than the Veteran's previous more contemporaneous in-service history, the in-service medical treatment records, the absence of complaints or treatment for many years after service, the previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service, including VA claims for multiple other disorders that, notably, did not mention any symptoms of trigeminal neuralgia.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of onset of symptoms during service or continuity of symptoms since service separation. 

Regarding a medical opinion that relates the current trigeminal neuralgia to service, in a November 2011 VA treatment note, a VA otolaryngologist advanced an impression that peripheral trigeminal nerve injury is consistent with the Veteran's reported history of "trauma in Field Hospital."  The Board finds the November 2011 medical opinion to be unhelpful in identifying the onset of symptomatology and to be primarily based on the Veteran's reported history, which, as previously discussed, the Board has found to be not credible.  Therefore, any purported opinion of nexus to the trigeminal neuralgia is not based on an accurate history, and is of no probative value.  See Reonal, 5 Vet. App. at 461(a medical opinion based on an inaccurate factual premise is not probative); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).    

As the weight of the evidence demonstrates that the Veteran did not sustain an injury to the trigeminal nerve during service, that his symptoms of facial numbness did not begin until after separation from service in the Gulf, that he did not experience continuity of symptomatology since service, and that there is no relationship between the current trigeminal neuralgia and service, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for trigeminal neuralgia on the left side of the face is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


